Case: 20-40171     Document: 00515679515         Page: 1     Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 18, 2020
                                  No. 20–40171
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sherlock Alvarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19–CR–352–4


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Sherlock Alvarez pleaded guilty, pursuant to a conditional plea
   agreement, to making a false statement in connection with the acquisition of
   a firearm and was sentenced to six months of imprisonment. He argues that




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40171      Document: 00515679515           Page: 2   Date Filed: 12/18/2020




                                     No. 20–40171


   the district court erred in denying his motion to suppress evidence. We
   AFFIRM.
                        I. Facts & Procedural History
          Alvarez was charged in a superseding indictment with conspiracy to
   make a false statement during the purchase of a firearm (Count One) and
   making a false statement during the purchase of a firearm (Count Eight).
   Alvarez filed a motion to suppress all evidence discovered and statements
   made during the traffic stop that led to his arrest.
          A suppression hearing was held before a magistrate judge. James
   Medina, a police officer, and Agent Ramon Roldan, an agent with the Bureau
   of Alcohol, Tobacco, Firearms, and Explosives (ATF), testified about the
   traffic stop and arrest. Officer Medina received a call indicating that a
   passenger in a white Ford Mustang had possibly purchased a firearm. He
   followed the Mustang and pulled it over after he observed the driver
   committing a traffic violation. Alvarez and another individual were in the
   backseat of the vehicle, co–defendant Carlo Salazar was in the front
   passenger seat, and co–defendant Sergio Perez was the driver. Perez initially
   told Officer Medina that there were no drugs or weapons in the vehicle, but
   soon after told him that he had just purchased a firearm and placed it in the
   trunk of the car. After obtaining Perez’s consent, Officer Medina opened the
   trunk and observed a box big enough to hold a large weapon. Officer Medina
   called Sergeant Luna, an ATF agent, to inform him that there was a gun in
   the vehicle. Salazar told Officer Medina that he purchased the rifle for
   protection, which Officer Medina thought was implausible as he believed
   rifles were not typically purchased for protection.
          After this point, Sergeant Luna arrived at the scene and contacted
   ATF. The officers asked the passengers to exit. When ATF agents arrived,
   they walked with Salazar to an open grassy area to begin discussions with each




                                          2
Case: 20-40171      Document: 00515679515          Page: 3    Date Filed: 12/18/2020




                                    No. 20–40171


   of the vehicle’s occupants, without giving Miranda warnings. Agent Roldan
   testified that he had observed Salazar, who appeared to be a young teenager,
   nervously leaving a gun store. Agent Roldan testified that, in his experience,
   there was a pattern of individuals recruiting teenagers to purchase firearms
   that end up in Mexico, also known as “straw purchases.” The agents
   interviewed the passengers and decided to transport them to the police
   station.
          The magistrate judge issued a Report and Recommendation. In it, she
   determined that Officer Medina’s reasonable suspicion of a traffic violation
   supported the initial stop, that the duration of the stop was reasonable, and
   that the roadside questioning was not a custodial interrogation requiring
   Miranda warnings. Accordingly, the magistrate judge recommended that
   Alvarez’s motion to suppress be denied. After its independent review, the
   district court denied Alvarez’s motion.
          Pursuant to a conditional plea agreement, Alvarez pleaded guilty to
   Count Eight of the superseding indictment. As part of the agreement, he
   reserved the right to appeal the denial of his motion to suppress. The district
   court accepted the plea and sentenced Alvarez to six months of
   imprisonment, followed by three years of supervised release, including six
   months of home confinement. Alvarez appeals.
                             II. Standard of Review
          On appeal from a district court’s ruling on a motion to suppress, this
   court reviews factual findings for clear error and its conclusions of law de
   novo, viewing the evidence in the light most favorable to the prevailing party.
   United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010), modified on other
   grounds on denial of reh’g, 622 F.3d 383 (5th Cir. 2010). “Factual findings are
   clearly erroneous only if a review of the record leaves [us] with a definite and
   firm conviction that a mistake has been committed.” United States v. Hearn,




                                          3
Case: 20-40171        Document: 00515679515              Page: 4      Date Filed: 12/18/2020




                                         No. 20–40171


   563 F.3d 95, 101 (5th Cir. 2009) (internal quotation marks omitted). Whether
   the record demonstrates reasonable suspicion is a question of law that we
   review de novo. United States v. Jaquez, 421 F.3d 338, 341 (5th Cir. 2005).
   Likewise, the question of “whether Miranda’s guarantees have been
   impermissibly denied to a criminal defendant, assuming the facts as
   established by the trial court are not clearly erroneous, is a matter of
   constitutional law, meriting de novo review.” United States v. Harrell, 894
   F.2d 120, 122–23 (5th Cir. 1990).
                                        III. Discussion
           By failing to adequately brief the issue, Alvarez has abandoned any
   argument that the initial stop based on a suspected traffic violation was
   unconstitutional.1 See United States v. Scroggins, 599 F.3d 433, 446–47 (5th
   Cir. 2010) (noting that a party waives an argument by failing to adequately
   brief it on appeal, and that it is insufficient to merely mention a legal theory).
           Alvarez argues that the stop was unduly prolonged. He maintains that
   Officer Medina did not have adequate information at the time that the
   computer checks came back clean to provide reasonable suspicion necessary
   to prolong the detention. As part of a traffic stop, an officer can request “a
   driver’s license and vehicle registration . . . and . . . run a computer check on
   both.” United States v. Brigham, 382 F.3d 500, 508 (5th Cir. 2004). An officer
   may also seek to identify and run computer checks on passengers and ask
   questions about the purpose and itinerary of the trip, or ask questions on
   subjects completely unrelated to the circumstances that caused the stop if
   such questions do not extend the stop’s duration. Pack, 612 F.3d at 350–51.
   “If the officer develops reasonable suspicion of additional criminal activity


           1
            The only mention Alvarez makes of the validity of the stop at its inception is the
   following phrase: “Even if the original basis for the stop was justified, . . .”




                                               4
Case: 20-40171      Document: 00515679515          Page: 5   Date Filed: 12/18/2020




                                    No. 20–40171


   during his investigation of the circumstances that originally caused the stop,
   he may further detain [the vehicle’s] occupants for a reasonable time while
   appropriately attempting to dispel this reasonable suspicion.” Id. at 350.
   “Reasonable suspicion is a low threshold and requires only some minimal
   level of objective justification.” United States v. Castillo, 804 F.3d 361, 367
   (5th Cir. 2015) (internal quotation marks omitted).
          We agree with the district court that Officer Medina had reasonable
   suspicion to prolong the stop. Officer Medina had received a report that a
   passenger in the Mustang had possibly just purchased a weapon. Officer
   Medina testified that Perez and Salazar both initially misrepresented that
   there was not a weapon in the car. He also doubted Salazar’s claim that he
   bought an AR–type rifle for protection. An untruthful answer can “create[]
   further suspicion justifying continued detention.” United States v. Andres,
   703 F.3d 828, 834 (5th Cir. 2013). Further, Officer Medina explained that he
   knew ATF was investigating possible illegal firearms purchases made by
   passengers in a white vehicle. Taken together, these factors are adequate to
   provide reasonable suspicion of criminal wrongdoing. Officer Medina had
   knowledge of all these factors by the time he finished running the four
   passengers’ information. The stop was not unreasonably prolonged.
          Alvarez also argues that he should have been Mirandized before
   officers conducted a field interrogation. Incriminating statements made by a
   suspect during a custodial interrogation when they have not first received
   Miranda warnings generally are inadmissible. Missouri v. Seibert, 542 U.S.
   600, 608 (2004). Whether a suspect is in custody for Miranda purposes is an
   objective determination that looks to (1) the circumstances surrounding the
   interrogation, and (2) whether, given the circumstances, “a reasonable
   person [would] have felt he or she was at liberty to terminate the
   interrogation and leave.” United States v. Wright, 777 F.3d 769, 774 (5th Cir.
   2015) (internal quotation marks omitted). This court has considered key



                                          5
Case: 20-40171      Document: 00515679515           Page: 6    Date Filed: 12/18/2020




                                     No. 20–40171


   factors in considering whether or not an individual was in custody, including
   (1) “the length of the questioning”; (2) “the location of the questioning”;
   (3) “the accusatory, or non–accusatory, nature of the questioning”; (4) “the
   amount of restraint on the individual’s physical movement”; and (5)
   “statements made by officers regarding the individual’s freedom to move or
   leave.” Id. at 775.
          Here, the magistrate judge weighed all of the foregoing factors against
   Alvarez, specifically reasoning that (1) although the detention lasted about an
   hour, Alvarez was one of four suspects and was only questioned for a short
   period of time; (2) the questioning took place in an open–air location beside
   a heavily trafficked highway; (3) the open–ended questions directed at
   Alvarez were non–accusatory; (4) Alvarez was standing out in the open and
   was not physically restrained; and (5) no statements were made
   demonstrating that Alvarez was not free to leave or that he was required to
   answer the agents’ questions. After agreeing with one of Alvarez’s
   objections, the district court ultimately concluded that four of the five factors
   demonstrated that he was not in custody, and that one factor, the lack of
   statements made by officers about Alvarez’s freedom to leave, was neutral.
          Alvarez cites to two cases where the Supreme Court determined that
   police questioning amounted to a custodial interrogation, neither of which
   involved similar circumstances. See Florida v. Royer, 460 U.S. 491, 503–06
   (1983) (holding that a suspect was effectively seized after police retrieved his
   checked baggage from the airline without his consent and asked him to
   accompany them to a room for an airport interrogation); Dunaway v. New
   York, 442 U.S. 200, 203, 218–19 (1979) (holding that a suspect was arrested
   when he was taken by police car from a house to a police station interrogation
   room without probable cause). Alvarez additionally argues that the
   questioning was custodial as he was forced out of the car and that the officers
   and agents did not inform him that he was free to leave or that he was cleared



                                           6
Case: 20-40171      Document: 00515679515          Page: 7    Date Filed: 12/18/2020




                                    No. 20–40171


   by the warrant check. There is no hard-and-fast requirement that a suspect
   be told that he is free to leave in a non-custodial interview, and some amount
   of restraint is permissible. See United States v. Ortiz, 781 F.3d 221, 230 (5th
   Cir. 2015) (holding that a suspect was not in custody where he was not
   explicitly told he was free to leave, was briefly handcuffed during a frisk, and
   was questioned in a police vehicle in a public place). We agree with the
   district court’s assessment of the five factors. The district court did not err
   in determining that the interview of Alvarez was not custodial and that
   Miranda warnings were not required.
                                   IV. Conclusion
          For the foregoing reasons, we AFFIRM the district court’s denial of
   Alvarez’s motion to suppress.




                                          7